

Exhibit 10.4



AMENDMENT 2014-2
NORDSTROM 401(k) PLAN & PROFIT SHARING
(2008 Restatement)


The Nordstrom 401(k) Plan & Profit Sharing (the “Plan”) is hereby amended as
follows, pursuant to Plan Section 15.2, to: (i) allow for use of multiple
matching contribution formulas during a single Plan Year; and (ii) rename the
Plan to better reflect the new employer contribution design, effective for Plan
Years commencing on and after January 1, 2015:


1.    The first sentence of Section 1.1 (Name and Purpose of Plan) is deleted in
its entirety and replaced with the following:


“From January 1, 2004 through December 31, 2014, this Plan has been known as the
Nordstrom 401(k) Plan & Profit Sharing. Effective for Plan Years commencing on
and after January 1, 2015, the Plan shall hereafter be known as the Nordstrom
401(k) Plan.”




2.    The Plan is hereby amended to replace the term “Nordstrom 401(k) Plan &
Profit Sharing” with “Nordstrom 401(k) Plan” each and every other place that
such term appears, including but not necessarily limited to Sections 2.20
(Plan), 16.3 (Review of Denied Claims), and 17.7 (Effective Date).




3.    Section 5.4-1 (Description of Matching Contributions) is deleted in its
entirety and replaced with the following:


“Description of Matching Contributions. The Company may contribute to the Plan a
discretionary Matching Contribution as determined by resolution of the Board.
The resolution shall set forth the amount of the Employer Matching Contribution
expressed as a fixed dollar amount or expressed as a specified percentage of the
amount of each Participant's Elective Deferral Contributions for the Plan Year.
Moreover, the resolution may provide for more than one Employer Matching
Contribution formula to apply during the same Plan Year. Where more than one
Matching Contribution formula is declared by the Board with respect to a given
Plan Year, all amounts allocated to an individual Participant under all
applicable Matching Contribution formulas during that Plan Year shall be
referred to in the aggregate as Employer Matching Contributions. Further, the
resolution may limit the amount of a Participant's Elective Deferral
Contributions eligible for the Employer Matching Contribution, by limiting the
Elective Deferral Contributions expressed as a fixed dollar amount or as a
percentage of the Participant's Compensation. Only Elective Deferral
Contributions that remain in the Plan through the Anniversary Date shall be
eligible to be matched by Employer Matching Contributions. Catch-up
Contributions are not eligible for Employer Matching Contributions under any
circumstances.”


* * * * *













--------------------------------------------------------------------------------




IN WITNESS WHEREOF, pursuant to proper authority, this Amendment 2014-2 has been
executed on behalf of the Company this ________ day of May, 2014.




NORDSTROM, INC.








By:                            
Delena M. Sunday
Title:    Executive Vice President, Human Resources


